Citation Nr: 0311119	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to October 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  When 
the veteran's case was before the Board in September 2000, it 
was remanded to the RO in order to afford the veteran a 
hearing before a Veterans Law Judge.  In September 2001, the 
veteran's case was remanded to the RO for additional 
development.  The case was returned to the Board in May 2003 
for further appellate action.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in June 2001.  A transcript of the 
veteran's hearing has been associated with the record.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's psychiatric disorder is manifested by 
symptoms which do not interfere with the veteran's 
occupational or social functioning, and do not require any 
medication.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a psychiatric 
disorder have not been met.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9416 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Review of the record reveals that service connection has been 
in effect for dissociative reaction since October 1972.  A 
100 percent evaluation was assigned for the period from 
October 1972 to October 1973.  From November 1973 to October 
1983 the veteran's disability rating for this disorder was 30 
percent, and the rating was reduced to 10 percent for the 
period from September 1983 through April 1985.  The rating 
was reduced to a noncompensable level in July 1985.  The 
veteran submitted the instant claim for increase in July 
1998.

A VA examination was conducted in September 1998.  The 
veteran reported that he had last worked in July 1998 as a 
dishwasher but that he suffered from tremors and dropped 
dishes.  He stated that he had been in that job for about one 
year, and that prior to that he had been employed through 
temporary agencies.  He indicated that he had been treated 
psychiatrically on an inpatient basis three times.  He noted 
that his current medications were restricted to Dilantin, and 
indicated that he had a history of grand mal seizures.  He 
also gave a history of drinking up to 24 beers per day but 
denied illicit drug use.  The veteran described his mood as 
fair and moody.  He stated that his concentration was very 
good.  He indicated that he enjoyed watching television and 
denied any loss of interest in that activity.  He denied 
feelings of depression.  He noted that he was close to his 
mother.  Objectively, the veteran's affect was bright and he 
was oriented.  He had some difficulty with short-term memory.  
His concentration was notably poor.  The diagnoses were mood 
disorder not otherwise specified, history of amnesic disorder 
not otherwise specified and history of alcohol dependence.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned, and the examiner estimated that the veteran's 
highest GAF in the previous year had been 70.  The examiner 
indicated that while the veteran described some 
symptomatology consistent with decreased mood, he did not 
meet the criteria for major depressive episode.  He concluded 
that overall, the symptomatology displayed by the veteran 
would be expected to have at most a minimal impact on his 
ability to function socially and occupationally.

In October 1998 the veteran presented for a psychology 
consult.  He was referred by the medical clinic to explore 
the need for counseling versus medical treatment.  The 
veteran's speech was fluent and its content was appropriate.  
He displayed a full range of affect and answered questions 
readily, although he was noted to be rather vague in 
describing his so-called anxiety symptoms.  When asked to 
elaborate on the complaint that his nerves were bad, the 
veteran reported that he could not hold things in his hands 
because they shook.  He described experiencing shaking in his 
hands to the point that he could neither write nor type.  He 
denied symptoms associated with his hand shakes, such as 
distressing thoughts, hyperventilation, sweating or 
dizziness.  The veteran reported that he had been married 
from 1973 to 1986, and that he had three children from a 
relationship prior to his marriage.  He indicated that he 
maintained frequent contacts with them and his grandchildren.  
Although he reported three hospitalizations for what he 
described as nerves, he was unable to elaborate further.  The 
examiner noted that the veteran's medical history was 
significant for the presence of a seizure disorder since 
1975.  He indicated that it was unclear whether the veteran's 
hand shakes had any psychological basis.  He concluded that 
his evaluation did not offer support for any specific 
psychiatric diagnosis.

A May 2001 letter from a temporary employment agency 
indicates that the veteran had been an outstanding client.  
The author noted that the veteran had been consistent in his 
attendance at meetings and had been respectful to the entire 
staff.

A letter from the veteran's pastor also dated in May 2001 
indicates that the veteran was a member of the church in good 
and regular standing.  The author stated that the veteran was 
a quiet person and seemed to relate well with people.  

At his hearing before the undersigned in June 2001,  the 
veteran noted that he had been recently terminated from a job 
due to mood swings and angry outbursts.  He stated that prior 
employment had been through temporary services.  He indicated 
that he received treatment through VA and that he took 
Dilantin for his seizure disorder.  He maintained that his 
psychiatric disorder caused problems with his fiancée, with 
whom he lived.  He testified that he enjoyed action movies, 
baseball, reading and listening to music.  He also indicated 
that he was active in his church.

The veteran was afforded an additional VA examination in 
January 2002.  He reported that he had been married for two 
and one half years, and that it was his second marriage.  He 
indicated that he had last worked about one and one half 
years previously at a bakery and indicated that the job ended 
because he kept dropping trays because of his bad nerves.  He 
stated that he did not drive because of his seizure disorder.  
When asked why he did not seek treatment even though he felt 
that he was functioning poorly, the veteran indicated that he 
used to have problems but that he currently just tried to 
take it easy.  The examiner pointed out that the October 1998 
psychology consultant commented that there was no support for 
any specific psychiatric diagnosis.  The veteran reported 
that he had gotten along well with coworkers, and the 
examiner noted that this was in contrast to the testimony 
offered at the hearing before the undersigned, wherein the 
veteran reported that he was released from a job because of 
attitude problems and trouble with his supervisor and 
coworkers.  The veteran complained of mood swings and shaking 
of his hands.  He reported that he normally slept through the 
night without difficulty.  While the veteran stated that his 
last alcohol intake was about 10 years previously, the 
examiner noted the veteran's report of high intake in a March 
2001 VA nurse practitioner's note.  The veteran then 
indicated that he had actually started drinking again about 
one year prior.  The veteran provided inconsistent responses 
when asked whether he experienced shortness of breath and 
sweating as manifestations of anxiety, endorsing such 
symptoms at one point and denying them at another.  He 
described his mood as fair, and denied difficulty with 
nightmares.  The veteran described close relationships with 
family and fellow church members.  Objectively, the veteran 
was well kempt and pleasant during the evaluation.  His 
affect was bright.  The diagnoses were anxiety disorder not 
otherwise specified and alcohol dependence of questionable 
status.  The examiner indicated that there was no consistent 
pattern of complaint during the evaluation.  He noted that 
the diagnosis of anxiety disorder was given based on the 
veteran's subjective complaints of nervousness.  The examiner 
again pointed out the inconsistencies in the veteran's 
statements.  He assigned a GAF score of 80 to 85, and 
explained that it represented his opinion that the veteran 
would experience at most a mild impact on his functioning.  
He emphasized that the diagnosis of anxiety disorder was 
given based only on the veteran's subjective complaints of 
tremor and nervousness.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various correspondence from the RO 
to the veteran, the veteran's June 2001 hearing before the 
undersigned and the Board's September 2001 remand, the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All available records pertaining to the veteran's treatment 
at VA facilities have been obtained and associated with the 
record.  Appropriate VA examinations have been conducted, to 
include two compensation and pension examinations.  The 
veteran has not identified private treatment for any 
psychiatric disability.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

The veteran's psychiatric disorder is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9416, which provides that a 
noncompensable rating will be assessed where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 
rating of 10 percent is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or where the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  A score of 71-80 is appropriate when, 
"If symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)."  Id.  A 
score of 81 to 90 is assessed where there are "Absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
occasional argument with family members)."  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

In considering the merits of this claim, the Board finds that 
the current noncompensable rating for the veteran's service-
connected psychiatric disorder is appropriate.  In this 
regard the Board notes that the veteran is not receiving any 
psychiatric treatment.  An October 1998 psychological 
examiner concluded that his evaluation did not offer support 
for any specific psychiatric diagnosis.  A letter from a 
former employer indicates that the veteran was an outstanding 
client and that he had been consistent in attendance.  The 
veteran's pastor has stated that he relates well with people.  
Although the veteran describes problems with his nerves and 
anxiety, his reports of their manifestations were 
inconsistent during the most recent VA examination.  The 
veteran reports that he has good relationships with family 
and friends, and that he enjoys many activities.  He has not 
endorsed particularly poor functioning, and the VA examiner 
concluded that the veteran's psychiatric disorder would have 
no more than a mild impact.  Moreover, the examiner assigned 
a GAF score of 80 to 85, placing his assessment of the 
veteran's overall functioning in a range reflective of absent 
or minimal symptoms.  Accordingly, the Board concludes that a 
compensable rating is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required hospitalization for the disability 
and that any manifestations of the psychiatric disability are 
minimal.  In sum, there is no indication in the record that 
the average industrial impairment from the disability is to a 
compensable degree.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted. 


ORDER

Entitlement to a compensable evaluation for a psychiatric 
disorder is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

